We think the rulings were correct on both points. The object of the guaranty was to secure the payment of the rent. We ought, if we fairly can, to construe the guaranty so that it will accomplish this object. We so construe it, when we hold that the word "occupy" was used not simply in the narrower sense of actual or personal occupancy, but also in the larger sense of tenancy actually existing under the lease. Such use of the word is not uncommon. And that there was no error in the ruling on the second point, which the defendant can complain of, see 2 Parsons on Contracts, 29, and cases there cited.
Petition dismissed.